                            Case 2:16-cv-02138-HRH Document 325 Filed 09/30/19 Page 1 of 3



            1       COOLEY LLP
                    STEPHEN C. NEAL (170085)
            2       (nealsc@cooley.com)
                    JOHN C. DWYER (136533)
            3       (dwyerjc@cooley.com)
                    3175 Hanover Street
            4       Palo Alto, CA 94304-1130
                    Telephone: (650) 843-5000
            5       Facsimile: (650) 849-7400

            6       Attorneys for Defendant Elizabeth Holmes

            7

            8                                     UNITED STATES DISTRICT COURT
            9                                            DISTRICT OF ARIZONA
          10                                                             No. 2:16-cv-2138-HRH
                   In re:                                                (Consolidated with)
          11                                                             No. 2:16-cv-2373-HRH
                   Arizona THERANOS, INC., Litigation                    No. 2:16-cv-2660-HRH
          12                                                             No. 2:16-cv-2775-HRH
                                                                         -and-
          13                                                             No. 2:16-cv-3599-HRH)
          14                                                             MOTION TO WITHDRAW AS
                                                                         ATTORNEYS FOR ELIZABETH
          15                                                             HOLMES
          16

          17                 Pursuant to L.R. Civ. 83.3(b)(1), Stephen C. Neal, John C. Dwyer and Jeffrey D. Lombard of
          18        the law firm Cooley LLP (“Cooley”) move to withdraw as counsel of record for Elizabeth Holmes in
          19        the above-captioned litigation. Ms. Holmes has not paid Cooley for any of its work as her counsel of
          20        record in this action for more than a year. Further, given Ms. Holmes’s current financial situation,
          21        Cooley has no expectation that Ms. Holmes will ever pay it for its services as her counsel. Thus, it is
          22        unfair and unreasonable to require Cooley to continue representing Ms. Holmes in this action. As set
          23        forth in the accompany declaration of Mr. Dwyer, Ms. Holmes has been informed of the status of the
          24        case. No trial date has been set and there are no currently scheduled hearings, including for Plaintiffs’
          25        pending motion for class certification.
          26                 As required by L.R. Civ. 83.3(b)(1), Ms. Holmes’s current mailing address is:
          27        //
          28        //
  COOLEY LLP
                                                                                                       MOTION TO WITHDRAW
ATTORNEYS AT LAW
   PALO ALTO
                                                                   1.                                  CASE NO. 2:16-CV-2138
                        Case 2:16-cv-02138-HRH Document 325 Filed 09/30/19 Page 2 of 3



            1               Elizabeth Holmes
                            3141 Stevens Creek Blvd #40062
            2               San Jose, CA 951171
            3               Cooley therefore respectfully requests permission to withdraw as counsel for Ms. Holmes.
            4
                   Dated:         September 30, 2019             COOLEY LLP
            5

            6                                                                       /s/ John C. Dwyer
                                                                                 John C. Dwyer (136533)
            7
                                                                 Attorneys for Defendant
            8                                                    Elizabeth Holmes
            9
                                                       CERTIFICATE OF SERVICE
          10
                            I hereby certify that on September 30, 2019, I electronically transmitted the foregoing
          11
                   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
          12
                   Electronic Filing to all CM/ECF registrants in this matter:
          13
                                                                        By: /s/ John C. Dwyer
          14
                                                                               John C. Dwyer
          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27       1
                     L.R. Civ. 83(b) also requires that a motion to withdraw include the “last known telephone number
                   of the client.” However, given her public profile and the profile of these matters, Ms. Holmes has
          28       refused to consent to the inclusion of her telephone number in this Motion.
  COOLEY LLP
                                                                                                    MOTION TO WITHDRAW
ATTORNEYS AT LAW
   PALO ALTO
                                                                 2.                                 CASE NO. 2:16-CV-2138
                           Case 2:16-cv-02138-HRH Document 325 Filed 09/30/19 Page 3 of 3



              1                                         CERTIFICATE OF SERVICE
              2               I hereby certify that on September 30, 2019, I caused a true and correct copy of the attached

              3        document to be served upon the following by First Class U.S. Mail:

              4         Elizabeth Holmes
              5         3141 Stevens Creek Blvd #40062
                        San Jose, CA 95117
              6                                                                  f/                  n
                                                                                                          --
              7                                                           By: ~; ~I~W~w
              8

              9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
  COOLEY LLP
A TTORN EI'S AT LAN'
                                                                    3                                    MOTION TO WITHDRAW
    P ALO ALiO                                                                                           CnsE No.2:16-CV-2138
